Citation Nr: 1012735	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-31 722	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1. Entitlement to service connection for a heart condition 
(apart from hypertension, hypertensive vascular disease, and 
stroke), to include as due to exposure to Agent Orange.

2. Entitlement to service connection for arthritis of the 
bilateral feet.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension (claimed as hypertensive vascular disease), to 
include as due to exposure to Agent Orange, and as secondary 
to the service-connected diabetes mellitus. 

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis (claimed as hepatitis C).

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate condition (claimed as hypertrophy of the prostate).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a heart condition 
and for arthritis of the bilateral feet, and found that new 
and material evidence had not been submitted to reopen 
claims of entitlement to service connection for hepatitis 
(claimed as hepatitis C), a prostate condition (claimed as 
hypertrophy of the prostate), and hypertension (claimed as 
hypertensive vascular disease), including as secondary to 
the service-connected diabetes mellitus.  In November 2009, 
the Veteran testified at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge.

The Board notes that when the Veteran initiated his claim in 
June 2004, in pertinent part, he referred to the 
disabilities as high blood pressure and residuals of stroke.  
The RO developed the claims as two separate issues, one for 
hypertension and one for residuals of a stroke.  In July 
2007, the Veteran requested that his claim for hypertensive 
vascular disease be reopened, and he also filed what he 
referred to as a new claim for a "heart condition (stroke)".  
In the February 2008 rating decision, the RO denied service 
connection for a heart condition, and found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a stroke and for 
hypertension (claimed as hypertensive vascular disease).  In 
his notice of disagreement (NOD) submitted in May 2008, the 
Veteran indicated that he was disagreeing with the RO's 
February 2008 rating decision regarding a heart condition 
and hypertension, but made no mention of the finding 
regarding his stroke.  

Further, in the August 2008 SOC (statement of the case), the 
RO considered the issues of entitlement to service 
connection for a heart condition and whether new and 
material evidence has been submitted to reopen the claim of 
service connection for hypertension, but made no mention of 
the Veteran's claim regarding his stroke.  At the November 
2009 hearing, the Veteran testified that his heart condition 
was diagnosed in 2008 and that he was receiving Social 
Security disability compensation for his stroke in 2002.  He 
essentially testified that a doctor had told him his stroke 
was related to his heart condition.  Therefore, the claim 
for service connection for a heart condition is considered a 
claim separate from hypertension, hypertensive vascular 
disease, and stroke, and is as set out on the first page 
since the only remaining heart condition claim is 
essentially for cardiovascular disease apart from 
hypertension, hypertensive vascular disease, and stroke.

With regard to the new and material evidence claims on 
appeal, the Board notes that before it may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  McGinnis 
v. Brown, 4 Vet. App. 239 (1993).


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam during the Vietnam era, and is presumed to have 
been exposed to Agent Orange and/or other herbicide agents.

2.  A current diagnosis of a heart condition (apart from 
hypertension, hypertensive vascular disease, and stroke) is 
arguably demonstrated by the record, based on treatment 
records which show that the Veteran has mild mitral and 
tricuspid valve insufficiency, and mild left ventricular 
hypertrophy.

3.  The preponderance of the competent medical evidence 
shows that a heart condition (apart from hypertension, 
hypertensive vascular disease, and stroke) was initially 
demonstrated many years after service, and is against a 
finding that any heart condition is related to active 
service or to exposure to herbicide agents therein. 

4.  The preponderance of the competent medical evidence is 
against a finding that the Veteran has arthritis of the 
bilateral feet related to active service.

5.  By December 2004 rating decision, the RO denied service 
connection for hypertension, hepatitis, and a prostate 
condition.  The RO denied service connection for 
hypertension and hepatitis, including as due to Agent Orange 
exposure, essentially based upon findings that although 
exposure to Agent Orange was presumed, hypertension and 
hepatitis were not conditions associated with Agent Orange 
exposure, were not shown in service, and were not shown to 
be otherwise related to service.  The RO also found that 
hypertension was not diagnosed in the first post-service 
year, and that the Veteran did not have a current hepatitis 
disability.  The RO also denied service connection for a 
prostate condition, essentially based on findings that no 
prostate condition or treatment was shown in service, nor 
was there evidence of any current prostate disability which 
might be related to service.  The Veteran did not appeal the 
December 2004 determination, and it became final.

6.  Evidence received subsequent to the final December 2004 
RO rating decision was not previously submitted to agency 
decisionmakers, but does not relate to an unestablished fact 
necessary to substantiate the claims for service connection 
for hypertension and hepatitis and does not raise a 
reasonable possibility of substantiating those claims.

7.  Evidence received subsequent to the final December 2004 
RO rating decision was not previously submitted to agency 
decisionmakers, and arguably relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a prostate condition, but does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  A heart condition (apart from hypertension, hypertensive 
vascular disease, and stroke) was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116(a), 1137 (West 2002); 38 C.F.R. §§ 
3.303(d), 3.307, 3.309 (2009).

2.  Claimed arthritis of the bilateral feet was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The December 2004 RO rating decision, which denied 
service connection for hypertension, hepatitis, and a 
prostate condition, is the last previous final disallowance 
of those three claims.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2009).

4.  Evidence received subsequent to the December 2004 RO 
rating decision is new but not material, and the Veteran's 
claims for service connection for hypertension and hepatitis 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

5.  Evidence received subsequent to the December 2004 RO 
rating decision is new but not material, and the Veteran's 
claim for service connection for a prostate condition may 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, 
the United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and 
evidence necessary to substantiate the claim - the burden of 
proving harmful error must rest with the party raising the 
issue, the Federal Circuit's presumption of prejudicial 
error imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way 
of letters sent to the Veteran in October 2007, March 
2009,and May 2009 that fully addressed the notice elements 
in this matter, and the Board notes that the October 2007 
letter was sent prior to the initial RO decision in this 
matter.  These letters informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board also 
notes that in each of the aforementioned letters, the 
Veteran was advised of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to 
such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has a heart condition 
(apart from hypertension, hypertensive vascular disease, and 
stroke) or arthritis of the feet that may be related to 
service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post- service treatment for a condition or 
other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination 
to address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms 
may be associated with service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With regard to the claim for service connection for a heart 
condition (apart from hypertension, hypertensive vascular 
disease, and stroke), there is arguably competent medical 
evidence of a current disability, based on VA treatment 
records which show that the Veteran has possible septal 
infarct, left ventricular hypertrophy, and mitral and 
tricuspid valve insufficiency.  There is, however, no 
competent evidence of record (other than the Veteran's lay 
assertions) showing that any such disability may be related 
to service, or to exposure to Agent Orange therein.  
Although he has essentially contended that he was told by a 
VA doctor that his heart condition was caused by exposure to 
Agent Orange, his lay statements alone are not competent 
evidence to support a finding on a medical question (such as 
diagnosis or etiology) requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Additionally, review of VA treatment records 
does not show that any VA provider documented any such 
opinion.  Thus, the Board concludes that a VA examination is 
not necessary in order to adjudicate the claim for a heart 
condition (other than hypertension, hypertensive heart 
disease, and stroke).

The Board also notes that the Veteran was not afforded a VA 
examination to address whether he has arthritis of the feet 
related to service.  In that regard, the Board notes that 
the record does not reflect any competent evidence of the 
Veteran having arthritis of the feet.  While he has reported 
having foot pain since the 1980s while in the National 
Guard, and that arthritis of the feet was diagnosed in 2007 
by a VA provider, the competent medical evidence of record 
does not support these contentions.  Moreover, the Board 
finds insufficient evidence of an event, disease, or injury 
in service upon which a VA examiner's opinion could be based 
to establish an etiology related to service to support this 
claim.  In that regard, the Veteran claims his feet starting 
hurting in the 1980s (over 11 years after his separation 
from active duty service).  Additionally, the Veteran's own 
assertions as to a relationship between the claimed 
disorders and service, have been insufficiently specific, 
have been unsupported by corroborating evidence, and have 
herein been found to be outweighed by the absence of 
documented complaints or prior assertions of claimed 
disability, despite ample opportunity for the Veteran to 
provide support or greater specifics to support his 
assertions.

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must notify a 
claimant of the evidence and information that is necessary 
to reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought 
by the claimant.  The VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, in the October 2007 letter, the 
Veteran was informed of the evidence necessary to establish 
his eligibility for VA benefits and of the necessity of 
presenting new and material evidence along with that 
definition.  Thus, the Board concludes that the notification 
received by the Veteran adequately complied with the VCAA 
and subsequent interpretive authority, and that he has not 
been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has 
obtained the Veteran's VA and private treatment records.  A 
VA examination was not scheduled for any of the issues on 
appeal, as explained above.  In addition, the Veteran was 
provided an additional 60 days after his testimony in 
November 2009 in order to submit additional evidentiary 
support for his claims.  It appears that all obtainable 
evidence identified by the Veteran relative to his claims 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II. Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran had 
ninety days or more of active military service, and certain 
chronic diseases, including cardiovascular-renal disease, 
including hypertension, become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. § 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board does 
recognize that the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

1. Heart Condition (Apart from Hypertension, 
Hypertensive Vascular Disease, and Stroke)

The Veteran essentially contends that he currently has a 
heart condition (apart from hypertension, hypertensive 
vascular disease, and stroke) which is related to exposure 
to Agent Orange in Vietnam.  

With regard to his claim for service connection for a heart 
condition (apart from hypertension, hypertensive vascular 
disease, and stroke), the Board notes there is arguably 
competent medical evidence of a current disability.  

In that regard, the Board notes that private treatment 
records showed that in February 2002 the Veteran underwent a 
stress thallium test which suggested normal myocardial 
perfusion at rest and with exercise.  In March 2002 he 
underwent an EKG, which was abnormal and revealed sinus 
rhythm with no deviation of electrical axis, possible septal 
infarct - age undetermined, and left ventricular hypertrophy 
with diffuse repolarization abnormality.  In March 2002 he 
also underwent transthoracic echocardiogram which showed 
mild mitral and tricuspid valve insufficiency, mild left 
ventricular hypertrophy, and an otherwise normal study.  It 
was also noted that the Veteran was to be monitored for 
evidence of PVST (paroxysmal supraventricular tachycardia) 
which was found at the time of his stress test, but 
apparently had not been a problem for him.  The assessment 
was that the Veteran had hypertension, hypertensive heart 
disease, and mild valvular abnormality.  Thus, the Board 
concludes that the Veteran has a current heart disability, 
apart from hypertension, hypertensive vascular disease, and 
stroke.

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f).  Thus, 
since the Veteran served in Vietnam, his exposure to Agent 
Orange may be conceded.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Board notes that on October 13, 2009, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions including ischemic heart 
disease.  In November 2009 a stay of appeals was effectuated 
by the Secretary for claims based on exposure to herbicides 
during the Vietnam era, for several conditions including 
ischemic heart disease.  Chairman's Memorandum No. 01-09-25 
(November 20, 2009).  A review of private and VA treatment 
records does not, however, reveal any finding of or 
treatment for ischemic heart disease.  Thus, the Board 
concludes that a stay of the adjudication of this matter is 
not warranted.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-
57,589 (1996).  The Secretary also clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for several conditions, 
including lipid and lipoprotein disorders, gastrointestinal 
and digestive disease, immune system disorders, 
gastrointestinal tract tumors, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The Board notes that since the Veteran has not been 
diagnosed with any heart condition, for which the Secretary 
specifically found a link to herbicide exposure, service 
connection for his current heart disability, apart from 
hypertension, hypertensive heart disease, and stroke, cannot 
be presumptively granted. 

When a disease is first diagnosed after service, but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If 
there is no presumptive service connection available, as is 
the case here, direct service connection can be established 
if the record contains competent medical evidence of a 
current disease process with a relationship to exposure to 
an herbicide agent while in military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Service treatment records (STRs) show no report of or 
finding of any heart condition.  

The record reflects that the Veteran was first diagnosed 
with a heart condition, apart from hypertension, 
hypertensive vascular disease, and stroke, in March 2002, at 
which time he underwent an EKG and echocardiogram, which 
showed mild mitral and tricuspid valve insufficiency and 
mild left ventricular hypertrophy.  The Board notes that, 
generally, the fact of a long lapse of time between service 
separation in 1969 and initial findings some 33 years later 
weighs against the Veteran's claim.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

What is missing from this case is competent evidence linking 
the Veteran's current heart disability (other than 
hypertension, hypertensive vascular disease, and stroke) to 
service or to Agent Orange exposure therein.  There is no 
competent evidence of record, other than the Veteran's lay 
assertions, showing any such relationship.  Full 
consideration has been given to his own assertions that he 
has a current heart condition (other than hypertension, 
hypertensive vascular disease, and stroke) related to Agent 
Orange exposure; however, the Veteran is a layperson, and as 
such he has no competence to render a medical opinion on 
diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And although he has 
essentially contended that he was told by a VA doctor that 
his heart condition was caused by exposure to Agent Orange, 
a review of VA treatment records does not show that any VA 
provider documented any such opinion.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, 
exposure to Agent Orange is presumed by law.  However, the 
Board does not believe that the probable etiology of a heart 
condition is subject to lay diagnosis.  The Board finds no 
basis for concluding that a lay person would be capable of 
discerning the etiology of a heart condition, in the absence 
of specialized training, which, in this case, the Veteran 
has not established.  

Based upon the fact that the Veteran does not have a heart 
disability which has been associated with exposure to Agent 
Orange, upon the lack of clinical evidence that he had a 
heart condition in service, upon the remote onset of his 
heart problems long after service, and upon the lack of 
persuasive and probative medical evidence of a causal nexus 
between any current heart disability (apart from 
hypertension, hypertensive heart disease, and stroke) and 
service, the Board concludes that the Veteran is not 
entitled to service connection.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for a 
heart condition (apart from hypertension, hypertensive 
vascular disease, and stroke), must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  



2. Arthritis of the Feet

With regard to arthritis of the feet, the Veteran testified 
that he started having foot pain in the 1980s while he was 
in the National Guard.  He also reports that arthritis of 
the feet was diagnosed in 2007 by a VA provider.

STRs show no report of or finding of any foot problems.  
Post-service treatment records have shown no report of or 
finding of any foot problems, to include arthritis.  Thus, 
it appears that there is no current disability of the feet, 
to include arthritis.  Brammer, supra.  Full consideration 
has been given to the Veteran's own assertions that he has 
arthritis of the feet which is related to service; however, 
the Veteran is a layperson, and as such he has no competence 
to render a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, supra.  If the Veteran 
had ongoing foot complaints or symptoms, he would certainly 
be competent to report those symptoms.  However, the Board 
does not believe that a chronic foot disability, to include 
arthritis, as contrasted with foot symptoms, is subject to 
lay diagnosis.  The Board finds no basis for concluding that 
a lay person would be capable of discerning what disorder 
his feet difficulties represented, in the absence of 
specialized training, which the Veteran in this case has not 
established.  The Board recognizes the Court has held that 
the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  However, where the 
overall evidence of record fails to support a diagnosis of 
the claimed disability, that holding is inapplicable.

Based upon the foregoing and the lack of competent medical 
evidence of any current disability of the feet, to 
specifically include arthritis, the Board concludes that the 
Veteran is not entitled to service connection for arthritis 
of the feet.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for arthritis of 
the feet must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.303; Gilbert v. Derwinski, supra.



III. New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the 
predicate to reopen a claim under section 5108.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Received from the Veteran in June 2004 were his claims for 
entitlement to service connection for high blood pressure, 
hepatitis, and a prostate condition.  He indicated that his 
high blood pressure began in 1995, and that his hepatitis 
and prostate condition began in December 2002.  

By December 2004 rating decision, the RO denied entitlement 
to service connection for hypertension, including as due to 
Agent Orange exposure, essentially based upon findings that 
although the Veteran's exposure to Agent Orange was 
presumed, hypertension was not a condition associated with 
Agent Orange exposure, it was not shown in service, was not 
diagnosed in the first post-service year, and was not shown 
to be otherwise related to service.  The RO also denied 
entitlement to service connection for hepatitis, including 
as due to Agent Orange exposure, essentially based on 
findings that while exposure to hepatitis C was shown, 
hepatitis C RNA was not shown, hepatitis was not a condition 
associated with Agent Orange exposure, it was not shown in 
service, and was not shown to be otherwise related to 
service.  Finally, in December 2004, the RO also denied 
service connection for a prostate condition, essentially 
based on findings that no prostate condition or treatment 
was shown in service, nor was there evidence of any current 
prostate disability which might be related to service.  

The Veteran was notified of the December 2004 rating 
decision, but did not file an appeal with regard to any of 
those three issues.  Rather, he filed a statement in 
February 2005 requesting that his claim be changed to a 
claim for non service-connected (NSC) pension.  Thus, the 
December 2004 RO rating decision became final.  It is the 
last final disallowance of the claims for service connection 
for hypertension, hepatitis, and a prostate condition, prior 
to the present time.

The evidence of record at the time of the December 2004 RO 
rating decision included service treatment records (STRs), 
VA treatment records, and private treatment records for 
Veteran.  

STRs showed no report of or finding of hypertension, 
hepatitis, or a prostate condition.  In January 1968, the 
Veteran complained of recurrent blackouts and bleeding nose 
and reported that these episodes started after an automobile 
accident in 1959.  Examination was essentially negative, and 
the Veteran was returned to duty.  In July 1968, he reported 
he wanted to change his MOS.  He had fallen from a pole when 
in the States and had no defects now but desired not to 
complain again.  

Private treatment records first showed that the Veteran was 
diagnosed with hypertension in 1997.  There is a notation on 
a November 1997 record that appears to indicate that the 
Veteran was told 12 years prior that his blood pressure was 
elevated but he was never put on medication, and his last 
blood pressure check was more than five years ago.  
Additional treatment records dated subsequent to 1997 show 
that the Veteran received ongoing treatment for his 
hypertension and hypertensive heart disease.  

VA treatment records showed that the Veteran received 
ongoing treatment for his hypertension, which was noted to 
have been first diagnosed in 1995.  Laboratory testing 
showed that in May 2004, the Veteran tested positive for the 
hepatitis C AB (antibody), showing he was exposed to the 
hepatitis C virus.  In June 2004, follow-up laboratory 
testing showed that hepatitis B surface antigen and 
hepatitis B surface antibody were negative, and that 
hepatitis A total antibody was positive.  In August 2004, 
the Veteran was advised that his hepatitis C RNA test result 
was "not detected", meaning the hepatitis C virus was not in 
his bloodstream.  

Evidence submitted subsequent to the December 2004 RO rating 
decision includes VA treatment records, private treatment 
records, a VA examination report, and lay statements from 
the Veteran, to include his testimony in November 2009.  

A private discharge summary showed that the Veteran was 
hospitalized from December 2002 through January 2003 for 
rehabilitation after a right brain stroke.  He reported he 
had hypertension for the past eight years, but had only been 
treated for approximately four to five years.  

VA treatment records showed that in January 2006, the 
Veteran had an elevated prostate-specific antigen (PSA) and 
underwent a biopsy of the prostate which showed no evidence 
of malignancy.  In February 2007 his PSA was again elevated 
and a biopsy of the prostate showed acute and chronic 
inflammation and no evidence of malignancy.  In January 2009 
the diagnoses included hypertrophy (benign) of prostate 
without urinary obstruction, screening for malignant 
neoplasm of the prostate, hepatitis C without mention of 
hepatic coma, and hypertension.  

Private treatment records dated from March through September 
2008 showed treatment for various medical problems including 
status-post cerebrovascular accident, hypertension, and 
transient ischemic attack.  

On a VA examination for diabetes mellitus in May 2009, it 
was noted that the Veteran had a diagnosis of hypertension 
in 2000.  The diagnoses included essential hypertension, 
which the examiner opined was not a complication of his 
diabetes mellitus, based on the fact that the veteran's 
diagnosis of hypertension preceded his diagnosis of diabetes 
mellitus, and that his hypertension was not worsened or 
increased by diabetes mellitus. 

At the November 2009 hearing, the Veteran testified that his 
hepatitis C was diagnosed in 2008, but that he was exposed 
to blood in service when he had to clean the blood out of a 
cockpit after a pilot had been wounded.  He testified that a 
doctor had told him that his diabetes mellitus contributed 
to his cardiovascular problems.  Finally, he testified that 
his hypertension was first diagnosed in the 1970s.

With regard to the first two claims (hypertension and 
hepatitis), the Board concludes that although the evidence 
received subsequent to December 2005 is new, in that such 
documents and some testimony have not been previously 
considered and are not duplicate or cumulative, such 
evidence is not material.  In that regard, the Board finds 
such evidence is not material because it does not show any 
report of or finding of hypertension or hepatitis in 
service, does not show a competent medical link between any 
current hypertension or current hepatitis and service, 
including as due to Agent Orange exposure; does not show 
that hypertension is related to or aggravated by the 
service-connected diabetes mellitus; and does not show that 
hypertension was diagnosed in the first post-service year.  
Additionally, this evidence does not show that the Veteran 
has a current hepatitis disability.  While the Veteran 
testified he was exposed to blood in service, and such 
statement is presumed credible, the Board finds that this 
evidence does not raise a reasonable possibility of 
substantiating the claim, because there is still no 
competent evidence showing that the Veteran has a current 
hepatitis disability that might be related to service.  

With regard to a prostate condition, the Board finds that 
although the evidence submitted subsequent to December 2004 
is new, in that such documents and statements have not been 
previously considered and are not duplicate or cumulative, 
this evidence is not material to this claim.  Although the 
medical records which show a current prostate disability 
(benign hypertrophy) do provide information which relates to 
an unestablished fact necessary to substantiate the claim - 
evidence of a current disability - this evidence does not 
raise a reasonable possibility of substantiating the claim, 
because there is no competent evidence linking any current 
prostate disability to service.  In that regard, the Board 
notes that the Veteran continued to assert that he has a 
prostate condition related to service; however, the Board 
notes that these lay statements are cumulative of the 
Veteran's lay statements prior to December 2004.  Moreover, 
the Veteran is a layperson, and as such he has no competence 
to render a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, supra.  It is true that 
the Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability susceptible of lay observation; 
however, the Board finds no basis for concluding that a lay 
person would be capable of discerning the etiology of a 
prostate condition, in the absence of specialized training, 
which, in this case, the Veteran has not established.  
Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

Thus, after conducting an independent review of the 
evidence, the Board concludes that new and material evidence 
has not been submitted to reopen the claims for service 
connection for hypertension, hepatitis, and a prostate 
condition, and therefore the claims may not be reopened.

ORDER

Service connection for a heart condition (apart from 
hypertension, hypertensive vascular disease, and stroke) is 
denied.

Service connection for arthritis of the bilateral feet is 
denied.

The Veteran has not submitted new and material evidence to 
reopen the previously denied claim of service connection for 
hypertension, and the appeal is denied.

The Veteran has not submitted new and material evidence to 
reopen the previously denied claim of service connection for 
hepatitis, and the appeal is denied.

The Veteran has not submitted new and material evidence to 
reopen the previously denied claim of service connection for 
a prostate condition, and the appeal is denied.


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


